COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-17-00388-CV


IN THE INTEREST OF C.H., Z.H.,
AND D.H-M., CHILDREN




                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-104191-16

                                      ----------

                          MEMORANDUM OPINION1

                                      ----------

      The mother of C.H., Z.H., and D.H.-M. appeals from the trial court’s

judgment    terminating    her     parental    rights.   See   Tex.   Fam.   Code

Ann. § 161.001(b)(1)(D–E), (N), (O), (Q), (b)(2) (West Supp. 2017). We affirm.

      Mother’s appointed appellate counsel has filed a motion to withdraw and a

brief in support of that motion in which he asserts that Mother’s appeal is
      1
       See Tex. R. App. P. 47.4.
frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400

(1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.––Fort Worth

2003, no pet.) (holding that Anders procedures apply in termination of parental

rights cases). The brief meets the requirements of Anders by presenting a

professional evaluation of the record and demonstrating why there are no

arguable grounds to be advanced on appeal. Counsel and this court also sent

Mother a letter informing her of her right to file a response to the Anders brief,

which she has done. The State has declined to file a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to

determine if any arguable grounds for appeal exist. Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex.

App.––Fort Worth 1995, no pet.); see In re P.M., 520 S.W.3d 24, 27 & nn.9–10

(Tex. 2016) (order). When analyzing whether any grounds for appeal exist, we

consider the record, the Anders brief, and any pro se response. In re Schulman,

252 S.W.3d 403, 408–09 (Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed counsel’s brief, Mother’s response, and the

appellate record. Finding no reversible error, we agree with counsel that this

appeal is without merit.2 See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim.


      2
      Counsel opines that the evidence supporting termination on (N) and (O)
grounds is legally insufficient and requests that we reform the judgment to delete
                                         2
Ohio App. 2005); In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.

denied). Therefore, we affirm the trial court’s judgment terminating Mother’s

parental rights to her three children.

      Because counsel’s motion to withdraw does not show good cause for the

withdrawal independent from his conclusion that the appeal is frivolous, we deny

the motion. See P.M., 520 S.W.3d at 28; In re C.J., 501 S.W.3d 254, 255 (Tex.

App.––Fort Worth 2016, pets. denied).3

                                                    PER CURIAM

PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: April 12, 2018




those grounds. Counsel cites no authority for this request. Because once we
determine that termination was sufficient on at least one conduct ground we need
not address the sufficiency of the evidence supporting other grounds––and
because the trial court’s (Q) finding is supported by sufficient evidence––we
decline to reform the judgment. See In re A.V., 113 S.W.3d 355, 362–63 (Tex.
2003).
      3
       The supreme court has held that in cases such as this, “appointed
counsel’s obligations [in the supreme court] can be satisfied by filing a petition for
review that satisfies the standards for an Anders brief.” P.M., 520 S.W.3d at 27–
28.

                                          3